Title: From Thomas Jefferson to William Short, 16 March 1789
From: Jefferson, Thomas
To: Short, William



Dear Sir
Paris Mar. 16. 1789.

That you may see whether any of my letters to you or of yours to me have miscarried, I will here state them. Mine have been Sep. 20. 24. Nov. 21. Dec. 8. Jan. 22. Feb. 9. 28. Yours which have been received are Sep. 24. Oct. 2. 3. 11. 18. 28. Nov. 19. 29. Dec. 23. 31. Jan. 14. Feb. 11. 17. 25. We have no news from America since my last. This country is entirely occupied in electioneering, which goes on every where with order. The stocks continue stationary. The M. Fayette is gone to Auvergne to the election. Nothing else remarkeable here. On the continent of Europe no new symptoms worth noting. In England the king is said to be well. Probably he is better but not well. However there will hardly be a regency unless there be a relapse. Mrs. Church sailed for America in the packet of this month. The Marq. Fayette being absent, I wrote to the Count d’Estaing to obtain a permission for yourself and Mr. Rutledge to see Toulon minutely. I now inclose his letter for the Commandant. Madme. de Tesse’s letter also in answer to yours is now enclosed. I know nothing more of the time of my departure than when I wrote to you last. I cannot receive my permission (if it is to come from the new government) till the latter end of April. So that if you are here by the first of May it will be in time, and should my longer delay become evident, you will be near enough to receive notice of it from me, and to give yourself full time with the latter objects of your curiosity. I hope you have received my letter of Feb. 28. in which I gave you a little commission for Genoa, of some importance to me.You must have forgotten that the election tickets for the President were not to be opened till the first Wednesday in March, and consequently that the election could not be sooner announced to the President, or you might have corrected your young American’s information at Rome as to General Washington’s having been elected, and accepted so long before as that his father should have written him the news from N. York to Rome, and he have received it in February. A total dearth of every species of information which could be worth your reading obliges me to end here with affectionate compliments to Mr. Rutledge. This letter will go to Genoa:  and I must depend on future information of your progress before I shall know where to address another to you. I am with very great and sincere esteem Dear Sir Your affectionate friend & servt,

Th: Jefferson

